                                                                Case 2:20-bk-21022-BR       Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11           Desc
                                                                                             Main Document    Page 1 of 40



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                    Chapter 7

                                                                 14                                                   TRUSTEE'S EX PARTE MOTION TO
                                                                                                                      FILE UNDER SEAL PURSUANT TO
                                                                 15                                                   LBR 5003-2(c) AND COURT MANUAL
                                                                                                                      SECTION 2.8(b) AS TO THE TRUSTEE'S
                                                                 16                                                   MOTION FOR ORDER AUTHORIZING
                                                                                                                      THE TRANSITION AND ASSIGNMENT
                                                                 17                                                   OF THE ESTATE'S INTERESTS IN THE
                                                                                                                      MESH LITIGATION TO NADRICH &
                                                                 18                                                   COHEN LLP AND THE OSHMAN FIRM,
                                                                                                    Debtor.           LLC, FREE AND CLEAR OF LIENS,
                                                                 19                                                   CLAIMS AND INTERESTS PURSUANT
                                                                                                                      TO 11 U.S.C. § 363; MEMORANDUM OF
                                                                 20                                                   POINTS AND AUTHORITIES AND
                                                                                                                      DECLARATIONS OF ELISSA D. MILLER
                                                                 21                                                   AND JEFFREY NADICH IN SUPPORT

                                                                 22

                                                                 23 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 24           Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate of Girardi Keese
                                                                 25 (the "Trustee"), files this ex parte motion ("Ex Parte Motion") for an order authorizing the

                                                                 26 Trustee to file under seal pursuant to Local Bankruptcy Rule ("LBR") 5003-2(c) and Court

                                                                 27 Manual section 2.8(b), the Motion for Order Authorizing the Transition and Assignment of

                                                                 28 the Estate's Interests in the Mesh Litigation to Nadrich & Cohen LLP and The Oshman


                                                                      2869728.2                                      1                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11           Desc
                                                                                             Main Document    Page 2 of 40



                                                                  1 Firm, LLC, Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363

                                                                  2 (the "Motion"). In support of the Ex Parte Motion, the Trustee submits the following

                                                                  3 memorandum of points and authorities and the attached Declarations of Elissa D. Miller

                                                                  4 and Jeffrey Nadich.

                                                                  5

                                                                  6 I.        INTRODUCTION

                                                                  7           Pre-petition, the Debtor represented approximately 30 plaintiffs against Johnson &

                                                                  8 Johnson, et al. ("J&J Litigation"), and approximately 22 plaintiffs against Boston Scientific

                                                                  9 Corporation ("BSC Litigation") in connection with claims for personal injury from the use

                                                                 10 of pelvic mesh products. The J&J Litigation and the BSC Litigation are sometimes

                                                                 11 collectively referred to as the "Mesh Litigation." Nadrich & Cohen LLP ("Nadrich") and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 The Oshman Firm, LLC ("Oshman") are currently representing other plaintiffs in the Mesh
                               Costa Mesa, California 92626




                                                                 13 Litigation, and wish to substitute in as counsel for the Debtor's clients (the "Clients").

                                                                 14           The Trustee has entered into an agreement with Nadrich and Oshman (sometimes

                                                                 15 collectively referred to as "N&O") to transition and assign the Mesh Litigation to N&O.

                                                                 16 This Ex Parte Motion seeks authority to file the Motion and the Agreement, which is

                                                                 17 attached to the Motion as Exhibit "1," under seal to protect certain information regarding

                                                                 18 the fee arrangement between the parties, as the disclosure could weaken N&O's litigation

                                                                 19 strategy and give the defense in the Mesh Litigation an advantage in developing its own

                                                                 20 strategy, to the detriment of the Estate and the Clients. A redacted version of the Motion

                                                                 21 along with a proposed order are attached to this Ex Parte Motion as Exhibits "1" and "2."

                                                                 22

                                                                 23 II.           BACKGROUND

                                                                 24           A.     The Debtor's Bankruptcy Case

                                                                 25           The Debtor was a well-respected plaintiff's law firm based in Los Angeles,

                                                                 26 California. On December 18, 2020, petitioning creditors Jill O'Callahan, as successor in

                                                                 27 interest to James O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia

                                                                 28 Antonio, and Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary


                                                                      2869728.2                                     2                                       MOTION
                                                                Case 2:20-bk-21022-BR       Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11           Desc
                                                                                             Main Document    Page 3 of 40



                                                                  1 chapter 7 bankruptcy petition against the Debtor.1 On December 24, 2020, the

                                                                  2 Petitioning Creditors filed a Motion for Appointment of Interim Trustee Pursuant to

                                                                  3 11 U.S.C. § 303(g) [Docket No. 12]. The Court entered an order granting the motion on

                                                                  4 January 5, 2021 [Docket No. 45]. On January 6, 2021, the Trustee was appointed as the

                                                                  5 interim trustee [Docket No. 50].

                                                                  6           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court

                                                                  7 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                  8 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                  9 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                 10 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On

                                                                 11 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the
                               Costa Mesa, California 92626




                                                                 13 Debtor's case [Docket No. 71].

                                                                 14           B.    The N&O Transition Agreement

                                                                 15           The Debtor was counsel of record for approximately 52 plaintiffs in the Mesh
                                                                 16 Litigation. The Debtor is not able to continue to perform as counsel for the clients and

                                                                 17 N&O wishes to substitute in as counsel for those clients, subject to each client's written

                                                                 18 consent. The Debtor's claim to fees and costs in the Mesh Litigation is an asset of value.

                                                                 19 Accordingly, the Trustee and N&O entered into a transition agreement, whereby the

                                                                 20 Trustee agreed to transfer the Estate's interest in its 30 clients in the J&J Litigation and

                                                                 21 its 22 clients in the BSC Litigation to N&O (the "Agreement").

                                                                 22           This Ex Parte Motion seeks to file the Motion under seal so as to not disclose the

                                                                 23 amount and proportion of the fees each party will receive pursuant to the Agreement.

                                                                 24 N&O believes that, in their experience, there are many factors considered by opposing

                                                                 25 counsel that guide them on how to litigate the case and against whom they will focus their

                                                                 26
                                                                      1
                                                                          The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition
                                                                 27
                                                                    against Thomas V. Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-
                                                                 28 21020-BR.


                                                                      2869728.2                                     3                                      MOTION
                                                                Case 2:20-bk-21022-BR      Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11            Desc
                                                                                            Main Document    Page 4 of 40



                                                                  1 emphasis. N&O believes that if opposing counsel learns of the fee division agreed to

                                                                  2 between the Trustee and N&O, opposing counsel will be motivated to focus on the cases

                                                                  3 being transitioned here. The disclosure of the fee structure could weaken N&O's

                                                                  4 litigation strategy and motivate the defense in the Mesh Litigation to use the information

                                                                  5 to the detriment of the Clients and, ultimately, the Estate. See Declaration of Jeffrey

                                                                  6 Nadrich attached hereto.

                                                                  7

                                                                  8 III.      MEMORANDUM OF POINTS AND AUTHORITIES

                                                                  9           A.    Legal Standards for Filing Pleadings Under Seal

                                                                 10           LBR 5003-2(c) provides:
                                                                 11                 (1) Filing Under Seal. Subject to 11 U.S.C. § 107, a
SMILEY WANG-EKVALL, LLP




                                                                                    document may not be filed under seal without a prior written
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12                 order of the court. If a filing under seal is requested, a
                               Costa Mesa, California 92626




                                                                                    separate motion requesting such relief and a proposed order
                                                                 13                 must be presented to the judge in the manner set forth in the
                                                                                    Court Manual.
                                                                 14
                                                                                    (2) Disclosure of Sealed Documents. No sealed or
                                                                 15                 confidential record of the court maintained by the clerk will be
                                                                                    disclosed except upon written order of the court. A party
                                                                 16                 seeking disclosure of sealed or confidential court records
                                                                                    must file and serve a motion pursuant to LBR 9013-1(d) or (o).
                                                                 17                 The motion must state with particularity the need for specific
                                                                                    information in such records.
                                                                 18
                                                                              The Court Manual at section 2.8(b) provides:
                                                                 19
                                                                                    Filing Documents Under Seal [LBR 5003-2(c)]. No
                                                                 20                 documents may be presented to the court for filing under seal
                                                                                    unless and until the court has granted a motion authorizing
                                                                 21                 the filing of such documents under seal. All motions for
                                                                                    authority to file documents under seal must be filed
                                                                 22                 electronically, if the filer is an attorney.

                                                                 23                 (1) The motion should include as exhibits, or in a separate
                                                                                    appendix also filed electronically, the documents that the
                                                                 24                 movant seeks to file under seal with the confidential
                                                                                    portions redacted; provided, however, that, if the documents
                                                                 25                 are voluminous, the motion may be accompanied by a
                                                                                    declaration under penalty of perjury to this effect and a
                                                                 26                 schedule of the documents that movant seeks to file under
                                                                                    seal.
                                                                 27
                                                                                    (2) The motion must describe the nature of the information
                                                                 28                 that the party asserts is confidential (without disclosing the


                                                                      2869728.2                                      4                                    MOTION
                                                                Case 2:20-bk-21022-BR       Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11            Desc
                                                                                             Main Document    Page 5 of 40



                                                                  1                 confidential information itself) and explain why the information
                                                                                    should not be publicly disclosed.
                                                                  2
                                                                                    (3) If and when the court grants the motion for authority to file
                                                                  3                 documents under seal, unredacted versions of the
                                                                                    documents, together with an entered copy of the order
                                                                  4                 authorizing the sealed filing, should be presented for filing
                                                                                    under seal in the manner directed by the court in its order
                                                                  5                 authorizing the filing under seal. Additional information
                                                                                    regarding the process of filing a document under seal is
                                                                  6                 available by calling Case Initiation, as listed in Court Manual
                                                                                    Appendix A, at the division where the case is pending. [Bold
                                                                  7                 emphasis in original.]

                                                                  8           B.    Portions of the Motion, the Trustee's Declaration, and the Agreement

                                                                  9                 Setting forth the Terms of the Assignment Should be Filed Under Seal

                                                                 10           This Ex Parte Motion complies with LBR 5003-2(c)(1) and Section 2.8 of the Court
                                                                 11 Manual. A redacted version of the Motion and a proposed order are attached as
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Exhibits "1" and "2." This Ex Parte Motion also describes the nature of the information
                               Costa Mesa, California 92626




                                                                 13 that the Trustee asserts is confidential and explains why the information should not be

                                                                 14 publicly disclosed. The request to file the Motion under seal is made because the

                                                                 15 Agreement between the Trustee and N&O describes the financial arrangement between

                                                                 16 the parties. The redacted information is limited and only includes the specific financial

                                                                 17 terms described in the agreement. N&O believes that disclosure of the information could

                                                                 18 give defense in the Mesh Litigation a litigation advantage to the detriment of the Clients

                                                                 19 and the Estate.

                                                                 20

                                                                 21 IV.       CONCLUSION

                                                                 22           Accordingly, the Trustee respectfully requests that the Court enter an order

                                                                 23 providing for the following relief:

                                                                 24           1.    Granting this Ex Parte Motion;

                                                                 25           2.    Authorizing the Trustee to file the Motion and attached Agreement under

                                                                 26 seal, with the Motion and Agreement filed in redacted form on ECF in the form attached

                                                                 27 as Exhibit "1";

                                                                 28


                                                                      2869728.2                                      5                                       MOTION
                                                                Case 2:20-bk-21022-BR     Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11           Desc
                                                                                           Main Document    Page 6 of 40



                                                                  1           3.   For such other relief as the Court may deem just and necessary.

                                                                  2

                                                                  3 DATED: June 15, 2021                   Respectfully submitted,

                                                                  4                                        SMILEY WANG-EKVALL, LLP
                                                                  5

                                                                  6
                                                                                                           By:          /s/ Lei Lei Wang Ekvall
                                                                  7                                              LEI LEI WANG EKVALL
                                                                                                                 Attorneys for Elissa D. Miller, Chapter 7
                                                                  8                                              Trustee
                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2869728.2                                   6                                      MOTION
                                                                Case 2:20-bk-21022-BR        Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11             Desc
                                                                                              Main Document    Page 7 of 40



                                                                  1                              DECLARATION OF ELISSA D. MILLER

                                                                  2

                                                                  3           I, Elissa D. Miller, declare as follows:

                                                                  4           1.     I am the duly appointed Chapter 7 Trustee in the bankruptcy case of Girardi

                                                                  5 Keese. I am also a partner at the law firm SulmeyerKupetz, a Professional Corporation.

                                                                  6 I know each of the following facts to be true of my own personal knowledge, except as

                                                                  7 otherwise stated and, if called as a witness, I could and would competently testify with

                                                                  8 respect thereto. I make this declaration in support of the Motion for Order Authorizing the

                                                                  9 Transition and Assignment of the Estate's Interests in the Mesh Litigation to Nadrich &

                                                                 10 Cohen LLP and The Oshman Firm, LLC, Free and Clear of Liens, Claims and Interests

                                                                 11 Pursuant to 11 U.S.C. § 363 (the "Motion"). Unless otherwise defined in this declaration,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 all terms defined in the Motion are incorporated herein by this reference.
                               Costa Mesa, California 92626




                                                                 13           2.     The Debtor was counsel of record for approximately 52 plaintiffs in the

                                                                 14 Mesh Litigation. I recently entered into the Transition Agreement on behalf of the Estate

                                                                 15 whereby I agreed to transfer the Estate's interest in the Mesh Litigation to N&O.

                                                                 16           3.     I am informed that it is in the best interest of the Estate to file the Motion

                                                                 17 under seal to protect certain information regarding the fee arrangement between the

                                                                 18 parties, as the disclosure could weaken N&O's litigation strategy and give the defense in

                                                                 19 the Mesh Litigation an advantage in developing its own strategy, to the detriment of the

                                                                 20 Estate and the Clients. A redacted version of the Motion along with a proposed order are

                                                                 21 attached to this Ex Parte Motion as Exhibits "1" and "2."

                                                                 22           I declare under penalty of perjury under the laws of the United States of America

                                                                 23 that the foregoing is true and correct.

                                                                 24                              17th day of June, 2021, at Los Angeles, California.
                                                                              Executed on this _____

                                                                 25

                                                                 26
                                                                                                                         ELISSA D. MILLER
                                                                 27

                                                                 28


                                                                      2869728.2                                          7                                     MOTION
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                         Main Document    Page 8 of 40




                                                                              PAGE 8
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                         Main Document    Page 9 of 40




                                                                              PAGE 9
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 10 of 40




                                                                             PAGE 10
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 11 of 40




                        EXHIBIT "1"
                             Case 2:20-bk-21022-BR                                      Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11              Desc
                                                                                        Main Document     Page 12 of 40




                                                                 1 SMILEY WANG-EKVALL, LLP
                                                                   Lei Lei Wang Ekvall, State Bar No. 163047
                                                                 2 lekvall@swelawfirm.com
                                                                   Philip E. Strok, State Bar No. 169296
                                                                 3 pstrok@swelawfirm.com
                                                                   Timothy W. Evanston, State Bar No. 319342
                                                                 4 tevanston@swelawfirm.com
                                                                   3200 Park Center Drive, Suite 250
                                                                 5 Costa Mesa, California 92626
                                                                   Telephone: 714 445-1000
                                                                 6 Facsimile: 714 445-1002
                                                                 7 Attorneys for Elissa D. Miller,
                                                                   Chapter 7 Trustee
                                                                 8

                                                                 9                           UNITED STATES BANKRUPTCY COURT
                                                                10                             CENTRAL DISTRICT OF CALIFORNIA
                                                                11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                13 GIRARDI KEESE,                                    Chapter 7
                                                                14                                                   MOTION FOR ORDER AUTHORIZING
                                                                                                                     THE TRANSITION AND ASSIGNMENT
                                                                15                                                   OF THE ESTATE'S INTERESTS IN THE
                                                                                                                     MESH LITIGATION TO NADRICH &
                                                                16                                                   COHEN LLP AND THE OSHMAN FIRM,
                                                                                                                     LLC, FREE AND CLEAR OF LIENS,
                                                                17                                                   CLAIMS AND INTERESTS PURSUANT
                                                                                                                     TO 11 U.S.C. § 363; MEMORANDUM OF
                                                                18                                                   POINTS AND AUTHORITIES;
                                                                                                   Debtor.           DECLARATION OF ELISSA D. MILLER
                                                                19                                                   IN SUPPORT
                                                                20                                                   [No Hearing Required Pursuant to
                                                                                                                     Local Bankruptcy Rule 9013-1(o)]
                                                                21
                                                                22 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                23           Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate of Girardi Keese
                                                                24 (the "Trustee"), submits this Motion for Order Authorizing the Transition and Assignment
                                                                25 of the Estate's Interests in the Mesh Litigation to Nadrich & Cohen LLP and The Oshman
                                                                26 Firm, LLC, Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363
                                                                27 (the "Motion"). In support of the Motion, the Trustee submits the following memorandum
                                                                28 of points and authorities and the attached Declaration of Elissa D. Miller.


                                                                     2868365.2                                      1                                      MOTION

                                                                                                                                            EXHIBIT "1," PAGE 11
                                 Case 2:20-bk-21022-BR                                  Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11               Desc
                                                                                        Main Document     Page 13 of 40




                                                                 1 I.        INTRODUCTION

                                                                 2           Prior to the involuntary petition, Girardi Keese (the "Debtor") was a prominent
                                                                 3 plaintiff's law firm representing clients in the areas of personal injury, defective products,
                                                                 4 sexual abuse, toxic torts, business law, employment law, and aviation law. Since her
                                                                 5 appointment, the Trustee and her counsel have diligently worked to analyze the Debtor's
                                                                 6 pending cases. To protect the Debtor's clients, the Trustee and her counsel have
                                                                 7 engaged in discussions with reputable law firms to discuss the possibility of transferring
                                                                 8 some or all of the Debtor's pending cases to qualified and experienced counsel.

                                                                 9           Pre-petition, the Debtor represented approximately 30 plaintiffs against Johnson &
                                                                10 Johnson, et al. ("J&J Litigation"), and approximately 22 plaintiffs against Boston Scientific
                                                                11 Corporation ("BSC Litigation") in connection with claims for personal injury from the use
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 of pelvic mesh products. The J&J Litigation and the BSC Litigation are sometimes
                               Costa Mesa, California 92626




                                                                13 collectively referred to as the "Mesh Litigation." Nadrich & Cohen LLP ("Nadrich") and
                                                                14 The Oshman Firm, LLC ("Oshman") are currently representing other plaintiffs in the Mesh
                                                                15 Litigation, and wish to substitute in as counsel for the Debtor's clients (the "Clients").

                                                                16           Nadrich and Oshman (sometimes collectively referred to as "N&O") bring
                                                                17 substantial experience to the Mesh Litigation. Throughout the past 20 years, Nadrich has
                                                                18 been involved in handling and settling over 1,000 mass tort cases. He and his teams
                                                                19 have already settled 250 of his own firm’s mesh cases, including against manufacturers
                                                                20 such as Covidien, Boston Scientific, Ethicon (Johnson & Johnson), Coloplast, Cook
                                                                21 Medical, Caldera, Bard, American Medical Systems and others.
                                                                22           Oshman has been involved in the Mesh Litigation since 2010, having filed over

                                                                23 500 cases against Johnson & Johnson, C.R. Bard, Boston Scientific, American Medical
                                                                24 Systems and Boston Scientific. He currently has an inventory of approximately 120
                                                                25 remaining cases with Johnson & Johnson pending in the Superior Court of New Jersey,
                                                                26 the jurisdiction where the Debtor's cases are pending. The balance of his cases against
                                                                27 the other four listed manufacturers have all settled. Oshman has attended upward of 100
                                                                28


                                                                     2868365.2                                     2                                       MOTION

                                                                                                                                             EXHIBIT "1," PAGE 12
                                 Case 2:20-bk-21022-BR                                  Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11              Desc
                                                                                        Main Document     Page 14 of 40




                                                                 1 depositions, primarily in the J&J Litigation, and has handled approximately a dozen cases

                                                                 2 designated as bellwethers, for core discovery and trial.
                                                                 3           The proposed assignment, which is subject to each Client's consent, is in the best
                                                                 4 interest of the Estate, and the Clients are assured of continued representation.
                                                                 5 Additionally, the Estate will collect                              earned in the J&J
                                                                 6 Litigation, and        in the BSC Litigation, plus costs, which is a good outcome for the

                                                                 7 Estate. For these reasons, the Motion should be granted.
                                                                 8

                                                                 9 II.           BACKGROUND
                                                                10           A.     The Debtor's Bankruptcy Case
                                                                11           The Debtor was a well-respected plaintiff's law firm based in Los Angeles,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 California. On December 18, 2020, petitioning creditors Jill O'Callahan, as successor in
                               Costa Mesa, California 92626




                                                                13 interest to James O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia
                                                                14 Antonio, and Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary
                                                                15 chapter 7 bankruptcy petition against the Debtor.1 On December 24, 2020, the

                                                                16 Petitioning Creditors filed a Motion for Appointment of Interim Trustee Pursuant to
                                                                17 11 U.S.C. § 303(g) [Docket No. 12]. The Court entered an order granting the motion on
                                                                18 January 5, 2021 [Docket No. 45]. On January 6, 2021, the Trustee was appointed as the
                                                                19 interim trustee [Docket No. 50].
                                                                20           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court
                                                                21 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee
                                                                22 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                23 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this
                                                                24 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On
                                                                25 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor
                                                                26
                                                                     1   The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition
                                                                27
                                                                   against Thomas V. Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-
                                                                28 21020-BR.


                                                                     2868365.2                                     3                                      MOTION

                                                                                                                                            EXHIBIT "1," PAGE 13
                                Case 2:20-bk-21022-BR                                     Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11              Desc
                                                                                          Main Document     Page 15 of 40




                                                                 1 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the

                                                                 2 Debtor's case [Docket No. 71].
                                                                 3           B.     The Debtor's Pending Cases
                                                                 4           As of the filing of the involuntary petition against the Debtor, the Debtor was
                                                                 5 counsel of record in a significant number of cases which were undertaken on a
                                                                 6 contingency fee basis. Since her appointment, the protection of the clients' rights has
                                                                 7 been one of the Trustee's highest concerns. As a result, the Trustee and her counsel
                                                                 8 have initiated discussions with a number of law firms, with the goal of transferring some

                                                                 9 or all of the Debtor's pending cases to counsel. See Declaration of Elissa D. Miller.
                                                                10           C.     The N&O Transition Agreement
                                                                11           The Debtor was counsel of record for approximately 52 plaintiffs in the Mesh
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 Litigation. The Debtor is not able to continue to perform as counsel for the clients and
                               Costa Mesa, California 92626




                                                                13 N&O wishes to substitute in as counsel for those clients, subject to each client's written
                                                                14 consent. The Debtor's claim to fees and costs in the Mesh Litigation is an asset of value.
                                                                15 Accordingly, the Trustee and N&O entered into a transition agreement, whereby the

                                                                16 Trustee agreed to transfer the Estate's interest in its 30 clients in the J&J Litigation and
                                                                17 its 22 clients in the BSC Litigation to N&O (the "Agreement"). The salient terms of the
                                                                18 Agreement are as follows:
                                                                19                  1.       Allocation of Fees
                                                                20           All fees that may be received by N&O or the Debtor on account of the
                                                                21 representation of the Clients in the Mesh Litigation, net of any common benefit
                                                                22 assessments ("Fees"), shall be allocated as follows:

                                                                23                  (a)      In the J&J Litigation:
                                                                24                           (i)    To the Trustee for the benefit of the Estate,
                                                                25                                   (the “J&J Estate Allocation”); and

                                                                26                           (ii)   To N&O,                                         (the "J&J N&O
                                                                27           Allocation").
                                                                28


                                                                     2868365.2                                        4                                        MOTION

                                                                                                                                               EXHIBIT "1," PAGE 14
                                Case 2:20-bk-21022-BR                                     Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11            Desc
                                                                                          Main Document     Page 16 of 40




                                                                 1                  (b)    In the BSC Litigation:

                                                                 2                         (i)    To the Trustee for the benefit of the Estate,
                                                                 3                                 (the “BSC Estate Allocation”); and

                                                                 4                         (ii)   To N&O,                                         (the "BSC

                                                                 5           N&O Allocation").
                                                                 6                  The J&J Estate Allocation and the BSC Estate Allocation are sometimes
                                                                 7           collectively referred to as the "Estate Allocation" and the J&J N&O Allocation and
                                                                 8           the BSC N&O Allocation are sometimes referred to as the N&O Allocation.

                                                                 9                  (c)    It is understood and acknowledged that the Debtor has advanced or
                                                                10           otherwise incurred costs in the Mesh Litigation, some of which may be claims in
                                                                11           the Bankruptcy Case, and reimbursement for such costs will be made to the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12           Estate as part of the Estate Allocation.
                               Costa Mesa, California 92626




                                                                13                  2.     Payment Of Allocated Fees
                                                                14           All Fees shall be initially payable to a trust fund administered by N&O. Within 30
                                                                15 days of receipt, N&O shall calculate the N&O Allocation and the Estate Allocation and

                                                                16 notify the Trustee of the proposed allocation. If the Trustee does not object to the
                                                                17 proposed allocation within 14 days after such notice, N&O shall distribute the Fees in
                                                                18 accordance with the proposed allocation. If the Trustee does object, N&O shall reserve
                                                                19 such amount as would be necessary to satisfy the Trustee’s objection, if sustained, and
                                                                20 may distribute the remainder. The Parties agree to attempt to resolve any dispute
                                                                21 promptly, which resolution shall be subject to approval under Bankruptcy Rule 9019. If
                                                                22 the Parties cannot resolve their dispute within 30 days, the matter will be submitted to the

                                                                23 Bankruptcy Court.
                                                                24                  3.     Common Defense Benefit Claim
                                                                25           N&O and the Estate shall separately retain 100% of any common defense/benefit
                                                                26 fund claim owing to them, and each shall be separately responsible for all costs,
                                                                27 expenses, and other charges associated with their respective claims.
                                                                28


                                                                     2868365.2                                      5                                     MOTION

                                                                                                                                             EXHIBIT "1," PAGE 15
                                 Case 2:20-bk-21022-BR                                   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11             Desc
                                                                                         Main Document     Page 17 of 40




                                                                 1                 4.     Assignment Of All Other Rights / Free And Clear Assignment.

                                                                 2           Subject to the fee sharing agreement set forth above, all of the Debtor’s and the
                                                                 3 Estate’s interests in the Mesh Litigation shall be assigned to N&O "as-is", "where-is", and
                                                                 4 without representation or warranty of any kind by the Trustee including, without limitation,
                                                                 5 any representation or warranty as to the Clients or the continued representation of the
                                                                 6 Clients by N&O.
                                                                 7           The assignment to N&O, including without limitation the N&O Allocation, shall be
                                                                 8 free and clear of all liens, claims, encumbrances, and other interests pursuant to

                                                                 9 Bankruptcy Code section 363(f), including but not limited to (i) any purported liens,
                                                                10 assignments, encumbrances, or other purported transfers to litigation funders or other
                                                                11 creditors of the Debtor, and (ii) any purported assignments or transfers (or agreements to
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 a substitution of counsel or notice of association or appearance) by the Debtor.
                               Costa Mesa, California 92626




                                                                13           Any liens, claims, encumbrances, or other interests of the Debtor’s creditors or
                                                                14 other entities that may assert an interest in the Debtor’s right to attorneys’ fees or other
                                                                15 compensation relating to the Clients shall attach only to the Estate Allocation, to the

                                                                16 same extent, priority, and validity (if any) that such liens, claims, encumbrances, or other
                                                                17 interests had prior to consummation of the Agreement, and subject to any claims or
                                                                18 defenses the Trustee or the Estate may have. The N&O Allocation shall be free and
                                                                19 clear of such liens, claims, encumbrances, or other interests. For the avoidance of doubt,
                                                                20 N&O is assuming no liabilities of the Estate, the Debtor, or any current or former partners,
                                                                21 members, attorneys, insiders, affiliates, or employees thereof, whether under contract,
                                                                22 tort, or otherwise.

                                                                23                 5.     Withdrawal And Substitution Of Debtor As Counsel and Lien in
                                                                24                        Favor of the Estate
                                                                25           The Trustee shall take all steps reasonably necessary to cause the Debtor to
                                                                26 promptly withdraw as counsel in the Mesh Litigation. The Trustee shall coordinate with
                                                                27 N&O to provide for the smooth transition of the cases and to notify the Clients that their
                                                                28 cases will be handled solely by N&O. N&O agrees and the Clients shall acknowledge


                                                                     2868365.2                                     6                                       MOTION

                                                                                                                                            EXHIBIT "1," PAGE 16
                                 Case 2:20-bk-21022-BR                                  Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11              Desc
                                                                                        Main Document     Page 18 of 40




                                                                 1 and agree that the Estate has a lien in the Mesh Litigation for the Estate Allocation. The

                                                                 2 lien will attach to any recovery the Clients may obtain in the Mesh Litigation, whether by
                                                                 3 arbitration award, judgment, settlement, or otherwise. The Trustee, on behalf of the
                                                                 4 Debtor and the Estate, is hereby authorized to take all steps deemed necessary by the
                                                                 5 Trustee to protect and preserve the lien.
                                                                 6           Immediately upon execution of the Agreement, the Trustee consents to N&O
                                                                 7 communicating to the Clients the existence and/or terms of the Agreement, provided that
                                                                 8 prior to Bankruptcy Court approval of the Agreement, any such communication note that

                                                                 9 the Agreement is subject to such approval.
                                                                10                 6.     Bankruptcy Court Approval
                                                                11           The terms of the Agreement, and the effectiveness thereof, are subject to Court
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 approval.
                               Costa Mesa, California 92626




                                                                13           A copy of the Agreement is attached hereto as Exhibit "1."
                                                                14
                                                                15 III.      MEMORANDUM OF POINTS AND AUTHORITIES

                                                                16           A.    The Court Can Authorize the Assignment Under 11 U.S.C. § 363(b)
                                                                17           Section 363(b) of the Bankruptcy Code empowers a trustee to "use, sell or
                                                                18 lease…other than in the ordinary course of business, property of the estate…" A
                                                                19 transaction outside the ordinary course of business is appropriate when proposed in good
                                                                20 faith and supported by a sound or valid business justification. In consideration of a
                                                                21 proposed transaction to use or sell property of the estate, courts look at whether the
                                                                22 transaction is in the best interests of the estate based on the facts and history of the

                                                                23 case. In re America West Airlines, 166 B.R. 908, 912 (Bankr. D. Ariz.1994) (citing In re
                                                                24 Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983)). This requires examination of the
                                                                25 "business justification" for the proposed transaction. In re 240 North Brand Partners,
                                                                26 Ltd., 200 B.R. 653, 659 (B.A.P. 9th Cir. 1996); In re Ernst Home Center, Inc., 209 B.R.
                                                                27 974 (Bankr. W.D. Wash. 1997). A trustee's business judgment is subject to great judicial
                                                                28 deference. See In re Lahijiani, 325 B.R. 282, 289 (B.A.P. 9th Cir. 2005); see also In re


                                                                     2868365.2                                     7                                     MOTION

                                                                                                                                            EXHIBIT "1," PAGE 17
                                Case 2:20-bk-21022-BR                                   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11              Desc
                                                                                        Main Document     Page 19 of 40




                                                                 1 MF Global, Inc., 535 B.R. 596, 605 (Bankr. S.D.N.Y. 2015); GBL Holding Co., Inc. v.

                                                                 2 Blackburn/Travis/Cole, Ltd., 331 B.R. 251, 255 (N.D. Tex. 2005); In re Psychrometric
                                                                 3 Systems, Inc., 367 B.R. 670, 674 (Bankr. D. Colo. 2007).
                                                                 4           The proposed assignment is in the best interests of the Estate and has been
                                                                 5 proposed in good faith. Under the Agreement, the Estate will realize
                                                                 6                     in the J&J Litigation and                               earned in the
                                                                 7 BSC Litigation, plus costs, on terms that are fair to the Estate. Finally, the Agreement is
                                                                 8 the product of the Trustee's arms-length negotiations with N&O. N&O is already

                                                                 9 representing other plaintiffs in the Mesh Litigation and is familiar with the litigation. N&O
                                                                10 was willing to undertake the prosecution of the Mesh Litigation for the Clients on terms
                                                                11 that were satisfactory to the Trustee. There is a valid business justification for the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 Agreement, and the Agreement is in the best interests of the Estate. See Declaration of
                               Costa Mesa, California 92626




                                                                13 Elissa D. Miller. For these reasons, the Court should authorize the assignment under the
                                                                14 Agreement under 11 U.S.C. § 363(b).
                                                                15           B.    The Court May Authorize the Assignment of the Estate's Interests in

                                                                16                 the Mesh Litigation Free and Clear of Any Liens and Interests Under
                                                                17                 11 U.S.C. § 363(f)
                                                                18           As noted earlier, the Agreement provides that any creditors of the Debtor that may
                                                                19 hold an interest in the Debtor's future recovered attorneys' fees may only assert such
                                                                20 interests against the Estate Allocation. These claims are unique to the Debtor. Simply
                                                                21 put, creditors can only assert their claims and interests against the Debtor, not against
                                                                22 N&O or the N&O Allocation. To make clear that these creditors' potential interests are

                                                                23 only against the Estate Allocations, the Trustee seeks Court approval to authorize the
                                                                24 assignment contemplated in the Agreement to be free and clear of any liens, claims and
                                                                25 interests under 11 U.S.C. § 363(f).
                                                                26           The Court can authorize the assignment of the Estate's interests in the Mesh
                                                                27 Litigation free and clear of any liens, claims and interests under 11 U.S.C. § 363(f).
                                                                28 Section 363(f) provides the following:


                                                                     2868365.2                                     8                                        MOTION

                                                                                                                                            EXHIBIT "1," PAGE 18
                                 Case 2:20-bk-21022-BR                                  Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11                Desc
                                                                                        Main Document     Page 20 of 40




                                                                 1           (f) The trustee may sell property under subsection (b) or (c) of this section
                                                                             free and clear of any interest in such property of an entity other than the
                                                                 2           estate, only if—
                                                                 3                  (1) applicable nonbankruptcy law permits sale of such property free
                                                                                    and clear of such interest;
                                                                 4
                                                                                    (2) such entity consents;
                                                                 5
                                                                                    (3) such interest is a lien and the price at which such property is to
                                                                 6                  be sold is greater than the aggregate value of all liens on such
                                                                                    property;
                                                                 7
                                                                                    (4) such interest is in bona fide dispute; or
                                                                 8
                                                                                    (5) such entity could be compelled, in a legal or equitable
                                                                 9                  proceeding, to accept a money satisfaction of such interest
                                                                10           Because 11 U.S.C. § 363(f) is written in the disjunctive, the Court may authorize
                                                                11 the assignment free and clear of any interests if any of the conditions are met.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12           The Court can authorize assignment of the Estate's interests in the Mesh Litigation
                               Costa Mesa, California 92626




                                                                13 free and clear of any liens, claims and interests under 11 U.S.C. § 363(f)(5). Section
                                                                14 363(f)(5) "requires that there be, or that there be the possibility of, some proceeding,
                                                                15 either at law or at equity, in which the nondebtor could be forced to accept money in

                                                                16 satisfaction of its interest." Clear Channel Outdoor, Inc. v. Knupfer (In re PW, LLC), 391
                                                                17 B.R. 25, 45 (B.A.P. 9th Cir. 2008). The California Commercial Code provides for a
                                                                18 proceeding where the nondebtor could be forced to accept money satisfaction of its
                                                                19 interest. Under California Commercial Code § 9610(a), "[a]fter default, a secured party
                                                                20 may sell…or otherwise dispose of any or all the collateral in its present condition or
                                                                21 following any commercially reasonable preparation or processing." See California
                                                                22 Commercial Code § 9610(a). Further, "[a] secured party shall apply…the cash proceeds

                                                                23 of disposition under Section 9610... [to] the satisfaction of obligations secured by the
                                                                24 security interest…[and] the satisfaction of obligations secured by any subordinate
                                                                25 security interest…" See California Commercial Code § 9615(a). Here, because any
                                                                26 party that potentially holds a security interest in the Estate's fees from the Mesh Litigation
                                                                27 can be compelled to accept a money satisfaction under California Commercial Code
                                                                28 §§ 9610(a) and 9615(a), 11 U.S.C. § 363(f)(5) applies. Thus, the Court may authorize


                                                                     2868365.2                                       9                                       MOTION

                                                                                                                                              EXHIBIT "1," PAGE 19
                                 Case 2:20-bk-21022-BR                                  Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11                 Desc
                                                                                        Main Document     Page 21 of 40




                                                                 1 the assignment contemplated in the Agreement free and clear of any liens, claims and

                                                                 2 interests under 11 U.S.C. § 363(f)(5).
                                                                 3           The Agreement is reasonable and in the best interest of the Debtor's creditors.
                                                                 4 Pursuant to the Agreement, the Estate will receive                  J&J Litigation fees and
                                                                 5                BSC Litigation fees and all of its costs. This result greatly benefits the Estate
                                                                 6 and will likely yield a recovery for the Estate that is greater than what the Estate would
                                                                 7 recover litigating a quantum meruit claim.
                                                                 8           The Agreement is also in the best interest of the Debtor's clients. While the

                                                                 9 decision to choose and retain counsel rests with the Clients, the Agreement will provide
                                                                10 the Clients with the opportunity to continue with reputable and experienced counsel
                                                                11 through the proposed representation. Moreover, the Clients will be represented by
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 counsel who is already familiar with the Mesh Litigation. Thus, the Agreement is in the
                               Costa Mesa, California 92626




                                                                13 best interests of the clients.
                                                                14           C.     Waiver of 14-Day Stay Set Forth in FRBP 6004(h) is Appropriate
                                                                15           FRBP 6004(h) provides that "[a]n order authorizing the use, sale, or lease of

                                                                16 property other than cash collateral is stayed until the expiration of 14 days after entry of
                                                                17 the order, unless the court orders otherwise." Given the involuntary petition commenced
                                                                18 against the Debtor, it is in the best interests of the Clients to resolve any uncertainty they
                                                                19 may have concerning who is representing them. Because the Mesh Litigation is ongoing,
                                                                20 resolving any confusion as quickly as possible is in the best interest of the clients.
                                                                21 Waiver of the stay under FRBP 6004(h) will further preserve the amount of fees the
                                                                22 Estate can expect to collect pursuant to the Agreement. For these reasons, waiver of the

                                                                23 FRBP 6004(h) stay is appropriate.
                                                                24
                                                                25 IV.       CONCLUSION
                                                                26           Accordingly, the Trustee respectfully requests that the Court enter an order
                                                                27 providing for the following relief:
                                                                28           1.     Granting the Motion;


                                                                     2868365.2                                      10                                       MOTION

                                                                                                                                              EXHIBIT "1," PAGE 20
                                    Case 2:20-bk-21022-BR                               Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11               Desc
                                                                                        Main Document     Page 22 of 40




                                                                 1           2.    Authorizing the Trustee to enter into the Agreement;

                                                                 2           3.    Approving the terms of the Agreement, a copy of which is attached hereto
                                                                 3 as Exhibit "1";
                                                                 4           4.    Authorizing the Trustee to execute any documents or take any actions
                                                                 5 reasonably necessary to effectuate the terms of the Agreement;
                                                                 6           5.    Approving the transaction as contemplated in the Agreement pursuant to
                                                                 7 11 U.S.C. § 363(b);
                                                                 8           6.    Authorizing and ordering the assignment and transfer of any rights or

                                                                 9 payment to property as contemplated in the Agreement to be free and clear of all claims,
                                                                10 liens, encumbrances, or other interests against the Debtor pursuant to 11 U.S.C. § 363(f);
                                                                11           7.    Authorizing and ordering that any asserted claims, liens, encumbrances, or
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 other interests against the Debtor will attach only to the Estate Allocation and not to the
                               Costa Mesa, California 92626




                                                                13 N&O Allocation;
                                                                14           8.    Finding that N&O is not assuming any liabilities of the Estate, the Debtor, or
                                                                15 any partners, members, attorneys, insiders, affiliates, or employees thereof, whether

                                                                16 under contract, tort, or otherwise;
                                                                17           9.    Finding that the Federal Rule of Evidence 502(d) protections for attorney-
                                                                18 client privilege and work-product set forth in the Agreement apply;
                                                                19           10.   Authorizing the waiver of the 14-day period under FRBP 6004(h); and
                                                                20           11.   For such other relief as the Court may deem just and necessary.
                                                                21
                                                                22 DATED: May ___, 2021                     Respectfully submitted,

                                                                23                                          SMILEY WANG-EKVALL, LLP
                                                                24
                                                                25
                                                                                                            By:
                                                                26                                                LEI LEI WANG EKVALL
                                                                                                                  Attorneys for Elissa D. Miller, Chapter 7
                                                                27                                                Trustee
                                                                28


                                                                     2868365.2                                    11                                      MOTION

                                                                                                                                             EXHIBIT "1," PAGE 21
                                Case 2:20-bk-21022-BR                                    Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11               Desc
                                                                                         Main Document     Page 23 of 40




                                                                 1                              DECLARATION OF ELISSA D. MILLER

                                                                 2
                                                                 3           I, Elissa D. Miller, declare as follows:
                                                                 4           1.     I am the duly appointed Chapter 7 Trustee in the bankruptcy case of Girardi
                                                                 5 Keese. I am also a partner at the law firm SulmeyerKupetz, a Professional Corporation.
                                                                 6 I know each of the following facts to be true of my own personal knowledge, except as
                                                                 7 otherwise stated and, if called as a witness, I could and would competently testify with
                                                                 8 respect thereto. I make this declaration in support of the Motion for Order Authorizing the

                                                                 9 Transition and Assignment of the Estate's Interests in the Mesh Litigation to Nadrich &
                                                                10 Cohen LLP and The Oshman Firm, LLC, Free and Clear of Liens, Claims and Interests
                                                                11 Pursuant to 11 U.S.C. § 363 (the "Motion"). Unless otherwise defined in this declaration,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 all terms defined in the Motion are incorporated herein by this reference.
                               Costa Mesa, California 92626




                                                                13           2.     Since my appointment, one of my highest priorities was ensuring that the
                                                                14 rights of the Debtor's current clients in pending matters were protected. In order to
                                                                15 protect these clients' rights, I immediately began to interview law firms-with the

                                                                16 assistance of my counsel-to explore the possibility of transferring the Debtor's pending
                                                                17 cases. The goal of my discussions with these law firms was to ultimately transfer some
                                                                18 or all of the pending cases to protect the clients' rights.
                                                                19           3.     The Debtor was counsel of record for approximately 52 plaintiffs in the
                                                                20 Mesh Litigation. I recently entered into the Transition Agreement on behalf of the Estate
                                                                21 whereby I agreed to transfer the Estate's interest in the Mesh Litigation to N&O. A true
                                                                22 and correct copy of the Agreement is attached hereto as Exhibit "1."

                                                                23           4.     I am informed that N&O is already representing other plaintiffs in the Mesh
                                                                24 Litigation and is familiar with the litigation and has the requisite expertise and resources
                                                                25 essential to prosecute the Mesh Litigation.
                                                                26           5.      In my opinion and based on my business judgment, the Agreement is in
                                                                27 the best interest of the Estate, because it is reasonable and will likely yield a recovery for
                                                                28


                                                                     2868365.2                                          12                                MOTION

                                                                                                                                            EXHIBIT "1," PAGE 22
                                  Case 2:20-bk-21022-BR                                 Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11               Desc
                                                                                        Main Document     Page 24 of 40




                                                                1 the Estate that is greater than what the Estate would recover litigating a quantum meruit

                                                                2 claim.
                                                                3            6.    The Agreement is the product of the Trustee's arms-length negotiations with
                                                                4 N&O.
                                                                5            7.    In sum, I believe there is valid business justification for the Agreement, as
                                                                6 the Agreement will result in the best outcome for the Estate and the Debtor's clients.
                                                                7            I declare under penalty of perjury under the laws of the United States of America
                                                                8 that the foregoing is true and correct.
                                                                                                           June
                                                                9                               1st day of May,
                                                                             Executed on this _____         xxxx 2021, at Los Angeles, California.

                                                                10
                                                                11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                                                   ELISSA D. MILLER
                            3200 Park Center Drive, Suite 250




                                                                12
                               Costa Mesa, California 92626




                                                                13
                                                                14
                                                                15

                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22

                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                     2868365.2                                     13                                      MOTION

                                                                                                                                             EXHIBIT "1," PAGE 23
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 25 of 40




                   EXHIBIT "1"




                                                                  EXHIBIT "1," PAGE 24
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 26 of 40




                                                                  EXHIBIT "1," PAGE 25
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 27 of 40




                                                                  EXHIBIT "1," PAGE 26
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 28 of 40




                                                                 EXHIBIT "1," PAGE 27
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 29 of 40




                                                                  EXHIBIT "1," PAGE 28
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 30 of 40




                                                                  EXHIBIT "1," PAGE 29
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 31 of 40




                                                                 EXHIBIT "1," PAGE 30
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 32 of 40




                                                                 EXHIBIT "1," PAGE 31
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 33 of 40




                                                                  EXHIBIT "1," PAGE 32
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 34 of 40




               18




                                                                  EXHIBIT "1," PAGE 33
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 35 of 40




                                                                 EXHIBIT "1," PAGE 34
Case 2:20-bk-21022-BR   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11   Desc
                        Main Document     Page 36 of 40




                        EXHIBIT "2"
                               Case 2:20-bk-21022-BR                                   Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11           Desc
                                                                                       Main Document     Page 37 of 40




                                                                 1 SMILEY WANG-EKVALL, LLP
                                                                   Lei Lei Wang Ekvall, State Bar No. 163047
                                                                 2 lekvall@swelawfirm.com
                                                                   Philip E. Strok, State Bar No. 169296
                                                                 3 pstrok@swelawfirm.com
                                                                   Timothy W. Evanston, State Bar No. 319342
                                                                 4 tevanston@swelawfirm.com
                                                                   3200 Park Center Drive, Suite 250
                                                                 5 Costa Mesa, California 92626
                                                                   Telephone: 714 445-1000
                                                                 6 Facsimile:    714 445-1002
                                                                 7 Attorneys for Elissa D. Miller,
                                                                   Chapter 7 Trustee
                                                                 8
                                                                 9                           UNITED STATES BANKRUPTCY COURT

                                                                10                            CENTRAL DISTRICT OF CALIFORNIA

                                                                11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                13 GIRARDI KEESE,                                  Chapter 7

                                                                14                                                 ORDER GRANTING TRUSTEE'S EX
                                                                                                                   PARTE MOTION TO FILE UNDER SEAL
                                                                15                                                 PURSUANT TO LBR 5003-2(c) AND
                                                                                                                   COURT MANUAL SECTION 2.8(b) AS
                                                                16                                                 TO THE TRUSTEE'S MOTION FOR
                                                                                                                   ORDER AUTHORIZING THE
                                                                17                                                 TRANSITION AND ASSIGNMENT OF
                                                                                                                   THE ESTATE'S INTERESTS IN THE
                                                                18                                                 MESH LITIGATION TO NADRICH &
                                                                                                   Debtor.         COHEN LLP AND THE OSHMAN FIRM,
                                                                19                                                 LLC, FREE AND CLEAR OF LIENS,
                                                                                                                   CLAIMS AND INTERESTS PURSUANT
                                                                20                                                 TO 11 U.S.C. § 363

                                                                21
                                                                22           The Court, having reviewed and considered the Trustee's Ex Parte Motion to File
                                                                23 Under Seal Pursuant to LBR 5003-2(c) and Court Manual Section 2.8(b) as to the

                                                                24 Trustee's Motion for Order Authorizing the Transition and Assignment of the Estate's
                                                                25 Interests in the Mesh Litigation to Nadrich & Cohen LLP and The Oshman Firm, LLC,

                                                                26 Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363 (the "Ex Parte
                                                                27 Motion"), and finding good cause appearing therefor,

                                                                28           IT IS ORDERED that:


                                                                     2871740.1                                    1                                    ORDER

                                                                                                                                         EXHIBIT "2," PAGE 35
                                Case 2:20-bk-21022-BR                                 Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11              Desc
                                                                                      Main Document     Page 38 of 40




                                                                1            1.   The Ex Parte Motion is granted;
                                                                2            2.   The Trustee is authorized to file the unredacted version of the Motion for
                                                                3 Order Authorizing the Transition and Assignment of the Estate's Interests in the Mesh
                                                                4 Litigation to Nadrich & Cohen LLP and The Oshman Firm, LLC, Free and Clear of Liens,

                                                                5 Claims and Interests Pursuant to 11 U.S.C. § 363 (the "Motion") under seal, with the filing

                                                                6 date reflected in the Court's docket, pursuant to Local Bankruptcy Rule 5003-2(c), and
                                                                7 such documents shall remain under seal until further order of this Court:

                                                                8            3.   The Trustee is authorized to partially redact versions of the Motion and the
                                                                9 attached Agreement.

                                                                10                                              ###

                                                                11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12
                               Costa Mesa, California 92626




                                                                13

                                                                14
                                                                15

                                                                16

                                                                17
                                                                18

                                                                19

                                                                20

                                                                21
                                                                22

                                                                23

                                                                24
                                                                25

                                                                26
                                                                27

                                                                28


                                                                     2871740.1                                    2                                      ORDER

                                                                                                                                          EXHIBIT "2," PAGE 36
       Case 2:20-bk-21022-BR                      Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11                                       Desc
                                                  Main Document     Page 39 of 40



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE'S EX PARTE MOTION TO FILE UNDER SEAL
PURSUANT TO LBR 5003-2(c) AND COURT MANUAL SECTION 2.8(b) AS TO THE TRUSTEE'S MOTION FOR ORDER
AUTHORIZING THE TRANSITION AND ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE MESH LITIGATION TO
NADRICH & COHEN LLP AND THE OSHMAN FIRM, LLC, FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS
PURSUANT TO 11 U.S.C. § 363; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATIONS OF ELISSA D.
MILLER AND JEFFREY NADICH IN SUPPORT will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 17, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 17, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 17, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 405 Filed 06/17/21 Entered 06/17/21 14:59:11                                       Desc
                                                  Main Document     Page 40 of 40




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
